The opinion of the court was delivered, by
Agnew, J.
We have decided the substantial point in this case at the present term upon the appeal of Hartley & Minor from the Orphans’ Court of Greene county, opinion by Thompson, J., ante, p. 212.
A power of attorney constituting a mere agency is always revocable. It is only when coupled with an interest in the thing itself or the-estate which is the subject of the power, it is deemed to be irrevoeable/as where it is a security for money advanced or is to be used as a means of effectuating a purpose necessary to protect the rights of the agent or others. A mere power like a will is in its very nature revocable when it concerns the interest of the principal alone, and in such case even an express declaration of irrevocability will not prevent revocation. An interest^ in the proceeds to arise as mere compensation for the service of executing the power will not make the power irrevocable. Therefore, it has been held that a mere employment to transact tho business of the principal is not irrevocable without an express covenant founded on sufficient consideration, notwithstanding the compensation of the agent is to result from the business to be performed and to be measured by its extent: Coffin v. Landis, 10 Wright 426, In order to make an agreement for irrevocability *268contained in a power to transact business for the benefit of the principal binding on him, there must be a consideration for it independent of the compensation to be rendered for the services to be performed. In this case' the object of the principal was to make sale solely for his own benefit. The agreement to give his agent a certain sum and a portion of the proceeds, was merely to carry out his purpose to sell. But what obligation was there upon him to sell, or what other interest beside his own was to be secured by the sale ? Surely his determination to sell for his own ends alone was revocable. If the reasons for making a sale had ceased to exist, or he should find a sale injurious to his interests, who had a right to say he should not change his mind ? The interest of [the agent was only in his compensation for selling, and without a (sale this is not earned. A revocation could not injure him. If he had expended money, time or labor, or all, upon the business intrusted to him, the power itself was a request to do so, and on a revocation would leave the principal liable to him on his implied assumpsit. But it would be the height of injustice if the power should be held to be irrevocable merely to secure the agent for his outlay or his services rendered before a sale'. ••'The following authorities are referred to: Hunt v. Rousmanier, 8 Wheat. 174; Story on Agency, §§ 463, 464, 465, 468, 476, 477; Paley on Agency 155 ; 1 Parsons on Contracts 59 ; Irwin v. Workman, 3 Watts 357; Smyth v. Craig, 3 W. & S. 20.
The judgment is therefore affirmed.